     Case 2:18-bk-20374-ER          Doc 29 Filed 10/14/18 Entered 10/14/18 19:45:10                 Desc
                                     Main Document     Page 1 of 1


1    Wesley H. Avery, Trustee
     758 E. Colorado Blvd., Suite 210
2
     Pasadena, CA 91101
3
     Telephone: (626) 395-7576
4    Alexandria@AveryTrustee.com
5    Chapter 7 Trustee

6

7                              UNITED STATES BANKRUPTCY COURT
8                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

9    In re:                                            )   Case No. 18-20374-ER
                                                       )
10   MELENDEZ, JENNY                                   )                  Chapter 7

11                                                     )
                                                       )   NOTICE OF CONTINUED MEETING OF
12                          Debtor(s).                 )   CREDITORS AND APPEARANCE OF
                                                       )   DEBTOR(S) 11 U.S.C. §341(a)
13                                                     )

14   TO THE ABOVE NAMED DEBTOR(S) AND THE ATTORNEY ON RECORD, IF ANY:
              You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section
15   341(a) in the above entitled matter was continued to November 29, 2018 at 11:00 AM, located
     at: Office of the United States Trustee, 915 Wilshire Blvd., 10th Floor, Los Angeles, CA 90017
16   for the reason set forth below:

17            ☒ -Copy of most recent mortgage statement;
              -Broker to conduct property inspection;
18            -Copy of escrow documents;
              -Marital settlement agreement.
19
      DATED: October 14, 2018                          /s/ Wesley H. Avery
20                                                     Wesley H. Avery, Chapter 7 Trustee
21

22   I certify that I served the within Notice on the above debtor(s), the attorney of record (if any), and
     interested parties on October 14, 2018.
23
                                                       /s/ Alexandria Fitzpatrick
24                                                     Alexandria Fitzpatrick, Asset Clerk

25

26

27
     JENNY MELENDEZ
28   1225 WEST 123RD STREET
     LOS ANGELES, CA 90044
